NOTE: This order is nonprecedential
United States Court of Appeals
for the Federal Circuit

PARALLEL NETWORKS, LLC,
Plaintiff-Appellant,

V.

ABERCROMBIE & FITCH CO.,
Defendant-Appellee,

AND

ASICS AMERICA CORPORATION, AMAZON.COM,
INC., BARNES & NOBLE, INC.,
BARNESANDNOBLE.COM, LLC, BRAIN BUSTERS,
LLC, BRAWN, LLC, CABELA’S, INC., CITIZEN
WATCH COMPANY OF AMERICA, INC., DELTA

AIRLINES, INC., DILLARD’S, INC., FLAIRVIEW
TRAVEL PTY LTD., FLIGHTBOOKERS LTD., IAC
SEARCH & MEDIA, INC., IP HOLDINGS, INC.,
ICON]X BRAND GROUP, INC., JAG FOOTWEAR,
ACCESSORIES & RETAIL C()RPORATION (ALSO
KNOWN AS JONES RETAIL CORPORATION),
MACY’S VVEST STORES, INC., MACYS.COM, INC.,
NETFL]X, INC., ONESTOP INTERNET, INC.,
ORIENTAL TRADING COMPANY, INC., SUBARU
OF AMERICA, INC., SUNGLASS HUT TRADING,
LLC, TARGET CORPORATION, THE GOODYEAR
TIRE & RUBBER COMPANY, TRIPADVISOR L'LC,
US AIRWAYS, INC., AND ZAPPOS RETAIL, INC.,
Defendants-Appellees,

PARALLEL NETWORKS V. ABERCROMBIE 2

AND

ADIDAS AMERICA, INC.,
Defendant-Appellee,

AND

AEROPOSTALE, INC. AND RALPH LAUREN
MEDIA, LLC,
Defendants-Appellees,

AND

H-D MICHIGAN, INC. AND HARLEY-DAVIDSON,
INC.,
Defendants-Appellees,

AND

VOLKSWAGEN OF AMERICA INC. (NOW" KNOWN
AS VOLKSWAGEN GROUP OF AMERICA),
BENTLEY MOTORS, INC., AND BENTLEY MOTORS

LTD., -
Defendants-Appellees,

AND

BRIGGS & STRATTON CORP.,
BRIGGS & STRATTON POWER PRODUCTS
GROUP, LLC, AND MOTOROLA MOBILITY, INC.,
Defendants-Appellees,

AND

BROOKS SPORTS, INC. AND RUSSELL BRANDS,
LLC,
Defendants-Appellees,
AND

COLDWATER CREEK, INC.,

PARALLEL NETWORKS V. ABERCROMBIE

Defendant-Appellee,

AND

HSN INTERACTIVE LLC AND HSN LP,
Defendants-Appellees,

AND

HAYNEEDLE, INC.,
Defendant-Appellee,

AND

J.C. PENNEY CORPORATION, INC., JUICY
COUTURE, INC., KMART CORPORATION, LIZ
CLAIBORNE, INC., NEW BALANCE ATHLETIC

SHOE, INC., NORDSTROM, INC., OFFICE DEPOT,
INC., PATAGONIA, INC., RECREATIONAL
EQUIPMENT, INC., SEARS BRANDS, LLC,

SEARS HOLDINGS CORPORATION, SEARS, _
ROEBUCK AND CO., THE GAP, INC., WILLIAMS-
SONOMA, INC., AND QVC, INC.,
Defendo:nts-Appellees,

AND
JP MORGAN CHASE & CO.,

Defenclant-Appellee,

AND
LG ELECTRONICS USA, INC.,

Defendant-Appellee,

AND

LOWE’S HOME CENTERS, INC.,
Defendant-Appellee,

PARALLEL NETWORKS V. ABERCROMBIE

AND

MAGHOUND ENTERPRISES, INC., TIME, INC.,
AND TOYOTA MOTOR SALES USA, INC.,
Defendants-Appellees,

AND
MAPQUEST, INC.,
Defendant-Appellee,
AND
NIKE, INC.,
Defendant-Appellee,
AND
NISSAN NORTH AMERICA, INC.,
Defendant-Appellee, `
AND
SOUTHWEST AIRLINES CO.,
Defendant-Appellee,
AND
REDBOX AUTOMATED RETAIL, LLC,
Defendant-Appellee,
AND
STAPLES, INC.,
Defendant-Appellee,
AND

VF OUTDOOR, INC.,
Defendant-Appellee,

5 PARALLEL NETWORKS V. ABERCROMBIE

AND

VICTORIA’S SECRET DIRECT BRAND
MANAGEMENT, LLC,
Defendant-Appellee.

2012-1227

Appeal from the United States District Court for the
Eastern District of Texas in case no. 12-CV-0018, Chief
Judge Leonard Davis.

ON MOTION

ORDER

Nissan N0rth America, Inc. moves to withdraw Brett
C. Martin as counsel.

Upon consideration thereof
IT IS ORDERED THAT:

The motion is granted.

FoR THE CoURT

 1 8  /s/ Jan Horbaly
Date J an Horbaly
Clerk

FILED
U.S. CUURT OF APPEALS FDR
THE FEDERAL CIRCUET

APR 18 2012

JAN HORBALY
CLEHK

PARALLEL NETWORKS V. ABERCROMBIE

cc: David R. Bennett, Esq.

John F. Sweeney, Esq.
William H. Oldach, III, Esq.
C. Erik Hawes, Esq.
Michael J. McKeon, Esq.
Gary J. Fischrnan, Esq.
Nathan W. Johnson, Esq.
Peter J. Brann, Esq.

Jason C. White, Esq.
Joseph R. Lanser, Esq.
John P. Passarelli, Esq.
Kenneth J. Jurek, Esq.

J ames R0bert Arnett, II, Esq.
Steven M. Lieberman, Esq.
Phillip B. Philbin, Esq.
John M. Caracappa, Esq.
Vivian S. Kuo, Esq.
Christopher J. Renk, Esq.
Jeffrey S. Patterson, Esq.
Ramsey M. Al-Salam, Esq.
Max Ciccarelli, Esq.
Gerald C. Conley, Esq.
David G. Mangum, Esq.
John F. Ward, Esq.

s21